Case 4:20-cv-04064-RAL Document 32 Filed 05/13/21 Page 1 of 12 PageID #: 309




                               UNITED STATES DISTRICT COURT

                                 DISTRICT OF SOUTH DAKOTA

                     ")                 SOUTHERN DIVISION



  MARK DAVID HOLT,                                                   4:20-CV-04064-RAL

                          Petitioner,

         vs.                                               OPINION AND ORDER GRANTING
                                                                MOTION TO DISMISS

  WARDEN,

                          Respondent.


        Petitioner Mark David Holt filed a pro se petition for habeas corpus pursuant to 28 U.S.C.

 § 2241. Doc. I. Holt is an inmate at the Yankton Federal Prison Camp(Yankton FPC)in Yankton,

 South Dakota. Doc. I at I. In his § 2241 petition, Holt seeks two forms of relief under the First

 Step Act. Respondent Warden, by and through the United States Attorney's Office, filed a motion

 to dismiss Holt's habeas petition asserting lack of subject matter jurisdiction and failure to state a

 claim. Doc. 19; Doc. 20 at I. Holt opposed dismissal and simultaneously requested this Court to

 conduct an in camera review and issue a protective order requiring the United States to redact

 personal information from its filings. Doc. 24 at 1-2. A second response by Holt opposing the

 Warden's motion was filed on March 15, 2021. Doc. 25. The Warden opposed Holt's motion for

 a protective order, arguing that the briefing complied with local rules regarding confidentiality of

 personal data. Doc. 26.

        On April 2, 2021, Holt supplemented his petition and briefs to address a recent case from

 the United States District Court for the District ofNew Jersey, specifically. Hare v. Ortiz. Civ. No.

 20-14093(RMB),2021 WL 391280(D.N.J. Feb. 4, 2021). Doc. 28. The Warden was permitted

 to supplement the record with additional briefing based on a decision by the United States District
Case 4:20-cv-04064-RAL Document 32 Filed 05/13/21 Page 2 of 12 PageID #: 310




 Court for the District of Illinois in Coleman v. FCI Pekin. Case No, 20-CV-I406-JES (C.D. 111.

 Mar. 2, 2021). Does. 30, 31. For the following reasons, this Court grants the Warden's motion

 for dismissal.


        I.        Background

        Holt is serving a 120-month sentence of imprisonment for wire fraud in violation of 18

 U.S.C. § 1343. Doc. 1 at 3; Doe. 2114. Holt has a projected release date of March 15, 2022.

 Doc.'21-1 at 1. He is eligible for home detention on September 15, 2021. Doc. 21-1 at 1. Holt's

 sentence was imposed on August 14, 2014, in the United States District Court for the District of

 Minnesota. Doe. 21-1 at 1.


        On August 13, 2019, Holt submitted a request to the Warden requesting a calculation of

 his earned time credits under the First Step Act. Doc. 1-1 at 55. On August 19, 2019,the Warden

 responded that the Bureau ofPrisons(BOP)had not yet issued guidance on the implementation of

 various aspects ofthe First Step Act, including calculation ofearned time credits. Doe. 1-1 at 57.

 Consequently, no calculation was made. S^ Doc. 1-1 at 57. Holt appealed to the Regional

 Director, who issued a response on September 16, 2019. Doe. 1-1 at 58. The Regional Director

 advised that legislation was being reviewed and that the BOP would be implementing all necessary

 steps to comply with the legislation. Doc. 1-1 at 58. Holt next appealed to the Central Office, the

 final step in the administrative remedy process. See Doc. 1-1 at 60. On December 26, 2019, the

 Central Office issued a response advising Holt ofthe "good conduct time" credits he had earned

 to date, but did not address Holt's question regarding earned time credits under the First Step Act.

 Doc. 1-1 at 59. On February 5, 2020, Holt made another request within Yankton FPC for a

 calculation of his programming credits under the First Step Act. Doc. 1-1 at 62. The next day, he

 received a response indicating "[w]e are awaiting guidance on calculation of FSA time credit
    Case 4:20-cv-04064-RAL Document 32 Filed 05/13/21 Page 3 of 12 PageID #: 311




     days." Doc. 1-1 at 62.                                             ^

            On April 15, 2020, Holt filed the instant § 2241 habeas petition seeking relief under the

     CARES Act of 2020 and the First Step Act. Doc. 1 at 5; Doc. 1-1 at 2-3. First, Holt seeks to

     require the BOP to release him to home confinement due to the COVID-19 pandemic.^ Doc. 1 at

     5. Second, Holt requests this Court to require the BOP to calculate the earned time credits he has
f


     accumulated under the First Step Act. Doc. 1 at 5.

            n.      The CARES Act of 2020


            The BOP has authority to allow inmates to serve a portion of the final months of their

     sentence on "prerelease custody" or "home confinement." See 18 U.S.C. §§ 3624(c)(1),(2). The

     BOP may "place prisoners with lower risk levels and lower needs on home confinement" for up

     to 6 months or 10 percent oftheir term, whichever is shorter. Id § 3624(c)(2). In response to the

     COVED-19 pandemic. Congress enacted the Coronavirus Aid, Relief, and Economic Security Act

     (CARES Act), Public Law No. 116-136, 134 Stat. 281 (2020). Section 12003(b)(2) of the Act,

     expands the BOP's discretion to increase the maximum amount oftime that a prisoner may spend

     in home confinement:


            During the covered emergency period, ifthe Attorney General finds that emergency
            conditions will materially affect the function of the Bureau, the Director of the
            Bureau may lengthen the maximum amount of time for which the Director is
            authorized to place a prisoner in home confinement....
                                                                                            •I
                                                                                             [


     Id § 12003(b)(2).

            The United States Attorney General issued a Memorandum dated March 26,-2020,



    'Holt has not submitted a motion for compassionate release to this Court under 18 U.S.C. §
     3582(c)(l)(A)(i). In any event, a motion for compassionate release must be made to the court that
     imposed sentence. S^ 18 U.S.C. § 3582: see also Vaughan v. United States. No.2:20-CV-00221-
     BSM-JTR, 2020 WL 7861725, at *1 (E.D. Ark. Dec. 31, 2020)(finding no jurisdiction over
     compassionate release request because "only the sentencing court can modify the sentence it '
     imposed").
Case 4:20-cv-04064-RAL Document 32 Filed 05/13/21 Page 4 of 12 PageID #: 312




 prioritizing home confinement as an appropriate response to the COVID-19 pandemic. See

 Memorandum from then U.S. Attorney General William Barr to the Director of the BOP,

 Prioritization of Home Confinement as Appropriate in Response to COVID-19 Pandemic (Mar.

 26, 2020) available at https://www.bop.gov/coronavirus/faa.isp (last checked May 13, 2021). In

 the memo,the Attorney General provided guidance on assessing which inmates should be granted

 home confinement and identified a non-exhaustive list offactors for the BOP to consider. Id; On

 April 3, 2020, the Attorney General issued a memorandum specifically exercising the emergency

 authority under the CARES Act, stating:

        [T]he CARES Act now authorizes me to expand the cohort ofinmates who can be
        considered for home release upon my finding that emergency conditions are
        materially affecting the functioning ofthe Bureau of Prisons. I hereby make that
        finding and direct that... you give priority in implementing these new standards
        to the most vulnerable inmates at the most affected facilities[.]

 See Memorandum from then U.S. Attorney General William Barr to the Director of the BOP,

 Increasing Use of Home Confinement at Institutions Most Affected bv COVID-19(Apr. 3, 2020)

 available at https://www.bop.gov/coronavirus/faq.isp (last checked May 13, 2021).

        Holt is among a growing number ofinmates who have soughtjudicial intervention.into the

 process implemented by the BOP to determine eligibility for home confinement under the CARES

 Act. However, as a growing number of courts have held, the CARES Act authorizes the BOP—

 not the courts—^to expand the use of home confinement. See United States v. Valure. No. 4:13-

 CR-00266 KGB,2020 WL 6788008, at *2(E.D. Ark. Nov. 18, 2020)(holding that courts do no

 not have power to grant relief under section 12003 ofthe CARES Act); Havmore v. Joseph. No.

 3:20CV5518-MCR/MAF, 2020 WL 6587279, at *7 (N.D. Fla. Sept. 21, 2020) (report and

 recommendation) ("The CARES Act did not remove the exclusive authority of the BOP to

 designate the place of an inmate's confinement.")(quotations omitted); United States v. Williams.
Case 4:20-cv-04064-RAL Document 32 Filed 05/13/21 Page 5 of 12 PageID #: 313




 No. 3:18-CR-2, 2020 WL 3343009, at *2 (D.N.D. June 18, 2020) (holding that court had no

 jurisdiction to consider prisoner's request for transfer to home confinement); United States v.

 Blavlock. No. 1:12-CR-10010-001, 2020 WL 4344915, at *4(W.D. Ark. June 1, 2020)(holding

 that court cannot review or reverse BOP's decision to deny home confinement); United States v.

 Fulton. No. 16-40059-02-DDC, 2020 WL 2395219, at *1-2(D. Kan. May 12, 2020)(concluding

 court lacks jurisdiction to order home confinement under the CARES Act); United States v.

 Brown. No. 12-CR-172(3)(SRN),2020 WL 1922567, at *2-3(D. Minn. Apr. 21,2020)(holding

 that BOP has exclusive authority to determine the placement of prisoners); United States v. Cruz.

 455 F. Supp. 3d. 154, 159 (M.D. Penn. Apr. 17, 2020)(holding that determination of which

 inmates qualify for home confinement under the CARES act is with the BOP).

        Here, Holt couches his request for home confinement in the context of a § 2241 petition.

 Doc. 1 at 5; Doc. 1-1 at 2-3. A district court has authority to grant a writ of habeas corpus when a

 prisoner is "in custody in violation of the constitution or laws or treaties of the United States,"

 among other reasons. 28 U.S.C. § 2241(c)(3). This Court concludes Holt is not being held in

 violation offederal law. It is "well established that prisoners do not have a constitutional right to

 placement in a particular facility or place of confinement." Brown. 2020 WL 1922567, at *3

 (citing Meachum v. Fano. 427 U.S. 215, 224 (1976) (stating the "Constitution does not . . .

 guarantee that the convicted prisoner will be placed in any particular prison) and Moorman v.

 Thalacker. 83 F.3d 970, 973 (8th Cir. 1996)(stating "there is no liberty interest in assignment to

 any particular prison")). It follows that a prisoner does not have a constitutional right to be placed

 in home confinement. See id.

        Neither is Holt being held in violation ofthe laws ofthe United States. The BOP has broad
                                                                                       \     '


 authority to determine where prisoners serve their sentence. S^ 18U.S.C. § 3621(b)("The Bureau
Case 4:20-cv-04064-RAL Document 32 Filed 05/13/21 Page 6 of 12 PageID #: 314




 of Prisons shall designate the place of the prisoner's imprisonment"); 18 U.S.C. § 3624(c)(4)

 ("Nothing in this subsection shall be construed to limit or restrict the authority ofthe Director of

 the Bureau ofPrisons under section 3621."). And as explained above, the CARES Act made the

 BOP exclusively responsible for determining which prisoners are eligible for home confinement.

        Finally, to the extent Holt seeks to challenge the conditions of his confinement during the

 COVID-19 pandemic through a § 2241 petition, such challenge must fail. The Eighth Circuit has

 held that a prisoner may not assert a constitutional claim relating to the conditions of his

 confinement in a habeas petition. Spencer v. Havnes. 774 F.3d 467, 470 (8th Cir. 2014). "[A]

 habeas petition is not the proper claim to remedy" an alleged injury arising out ofthe conditions

 of confinement in the Eighth Circuit. Id.(noting a split in the circuits as to the propriety of using

 a writ of habeas corpus to review the conditions of confinement as distinct from the fact or length

 of confinement). The proper mechanism to challenge such conditions in the Eighth Circuit is a

 Bivens or § 1983 claim. Id; see also Malcom v. Starr. Civ. No. 20-2503 (MJD/LIB), 2021 WL

 931213, at *3 (D. Minn. Mar. 11, 2021)(dismissing § 2241 habeas action of six petitioners

 challenging conditions of confinement arising from COVlD-19 pandemic).

        IQ.     First Step Act

        Holt's § 2241 petition also involves the earned time credit portion of the First Step Act.

 Doc. 1 at 5. Holt seeks an order requiring the BOP to calculate the earned time credits he claims

 to have accumulated. Doc. 1 at 5; Doc. 1-1 at 20-22.

        The First Step Act ("FSA"), Public Law No. 115-391, 132 Stat. 5195, was enacted on

 December 21, 2018, and brought about a number of prison and sentencing reforms. One of the

 reforms required the Attorney General to create a "risk and needs assessment system" to

 individually classify, identify, and provide appropriate evidence-based recidivism reduction
Case 4:20-cv-04064-RAL Document 32 Filed 05/13/21 Page 7 of 12 PageID #: 315




 programs or productive activities to prisoners. See 18 U.S.C. § 3632(a). Congress directed that

 the risk and needs assessment system (System) be used to "determine when to provide incentives

 and rewards for successful participation in evidence-based recidivism reduction programs or

 productive activities[.]" Id, § 3632(a)(6). The types of incentives and rewards available to

 prisoners for participation in programming and productive activities include phone and visitation

 privileges, transfers to facilities closer to home,increased commissary spending, and time credits.

 Id. §§ 3632(d)(l)-(4). The system is also used to "determine when a prisorier is ready to transfer

 into prerelease custody or supervised release[.]" Id § 3632(a)(7).

        Under the FSA,time credits may be earned by eligible prisoners who successfully complete

 "evidence-based recidivism reduction programming" or "productive activities." 18 U.S.C. §

 3632(d)(4)(A). Time credits are earned at the rate of"10 days oftime credits for every 30 days of

 successful participation in evidence-based recidivism reduction programming or productive

 activities." Id § 3632(d)(4)(A)(i). Certain minimum and low risk prisoners are eligible to earn an

 additional 5 days of time for every 30 days of successful participation. Id § 3632(d)(4)(A)(ii).

 Not all programs or activities that a prisoner may engage in while incarcerated qualify for time

 credits. See id §§ 3635(3),(5). Limits are also placed on when those credits may be earned. "A

 prisoner may not earn time credits ... for an evidence-based recidivism reduction program that

 the prisoner successfully completed" before the enactment ofthe FSA or prior to commencement

 ofthe prisoner's sentence. Id § 3632(d)(4)(B).

        To effectively further the purposes ofthe law,the FSA set deadlines for completing various

 milestones toward fully implementing the prison and sentencing reforms. The FSA required that

 within 210 days of enactment, the Attorney General had to establish a comprehensive "risk and

 needs assessment system" to assess and determine the individual risks and needs ofeach prisoner.
Case 4:20-cv-04064-RAL Document 32 Filed 05/13/21 Page 8 of 12 PageID #: 316




 See 18 U.S.C. § 3632(a). The United States Department of Justice met this goal on July 19, 2019

 when the system was announced. See Press Release 19-784, U.S. Dep't of Justice, Department of

 Justice Announces the Release of 3.100 Inmates Under First Step Act. Publishes Risk and Needs

 Assessment System available at https://www.iustice.gov/opa/pr/department-iustice-annnnnces-

 release-31OO-inmates-under-first-step-act-publishes-risk-and (last checked May 13, 2021).

        The next milestone, due 180 days thereafter, was to implement and complete an initial

 intake risk and needs assessment for each prisoner. 18 U.S.C. § 3621(h)(1)(A). On January 15,

 2020, the BOP announced that all inmates had been screened using the risk and needs assessment

 system known as the Prisoner Assessment Tool Targeting Estimated Risk and Needs

 ('TATTERN"). Press Release 20-37, U.S. Dep't of Justice, Department of Justice Announce.s

 Enhancements to the Risk Assessment Svstem and Updates on First Step Act Implementation

 available at https://www.iustice.gov/opa/pr/department-iustice-announces-enhancements-risk-

 assessment-svstem-and-updates-first-step-act (last checked May 13, 2021).

        The final milestone, which commenced after the initial risk assessments for all prisoners

 were completed, is a 2-year phase-in period for providirig evidence-based recidivism reduction

 programming and productive activities. 18 U.S.C. §§ 3621(h)(2)-(3). During the phase-in period,

 the BOP has until January 15, 2022 to provide evidence-based recidivism reduction programs and

 productive activities to all prisoners. Id § 3621(h)(2)(emphasis added). During the phase-in

 period, the BOP was instructed to provide priority for programming to prisoners based on his or

 her proximity to release date. Id § 3621(h)(3). Congress also gave the BOP authority to use the

 incentives and rewards program for prisoners who successfully participate in approved

 programming and productive activities during this time. Id § 3621(h)(4). Section 3621(h)(4)

 provides:



                                               8
Case 4:20-cv-04064-RAL Document 32 Filed 05/13/21 Page 9 of 12 PageID #: 317




        (4) Preliminary expansion of evidence-based recidivism reduction programs
        and authority to use incentives.—^Beginning on the date of enactment of this
        subsection, the Bureau of Prisons may begin to expand any evidence-based
        recidivism reduction programs and productive activities that exist at a prison as of
        such date, and may offer to prisoners who successfully participate in such programs
        and activities the incentives arid rewards described in subchapter D.

 Id.


        IV.     Subject Matter Jurisdiction

        The Warden argues that Holt's petition should be dismissed because his request for relief

 is premature. Doc. 20 at 13-16. According to the Warden, there is no justiciable case or

 controversy as required by Article III ofthe United States Constitution because the deadline for

 implementing the incentives component ofthe Risk and Needs Assessment System has not passed.

 Doc.20 at 13. The Warden argues that the deadline for the BOP's implementation ofthe incentives

 component for all prisoners is January 15, 2022, and that the BOP "is under no obligation to

 provide fhe incentives component ofthe Risk and Needs Assessment System prior to January 15,
                                                                             /■

 2022." Doc. 20 at 13. The Warden further argues that Congress aceorded discretion to the BOP

 as to when it would implement the incentives component during the phase-in period, and thus that

 no Justiciable case or controversy results from the BOP's choice not to offer the FSA time credits

 prior to January 15, 2022. Doc. 20 at 14-15.

        Section 3621(h)(4), in pertinent part, provides that during the two-year phase-in period, the

 BOP "may offer to prisoners who successfully participate in such programs and activities the

 incentives and rewards described in [18 U.S.C. § 3632(d)]." See 18 U.S.C. § 3621(h)(4). Among

 those incentives are the earned time credits. S^ 18 U.S.C. § 3632(d)(4). The Warden argues for
                                                                              \




 a plain language interpretation of the ,statute, contending that the use of "thay" affords BOP the

 discretion to employ or delay incentives during the phase-in period. Doc. 20 at 14-20.

        Several courts across the nation have considered the extent of the BOP's authority to delay


                                                 9
Case 4:20-cv-04064-RAL Document 32 Filed 05/13/21 Page 10 of 12 PageID #: 318




  implementation of the FSA's earned time credits during the phase-in period. A district court in

  the District of New Jersey was one ofthe first to address the issue in Goodman v. Ortiz. Civ. No.

  20-7582(RMB),2020 WL 5015613(D.N.J.Aug.25,2020). In Goodman,the court acknowledged

  that the statute does not explicitly provide a date when the BOP must apply a prisoner's earned

  credits from participation in recidivism reduction programs. Id, at *6. Nevertheless, relying on

  the ordinary meaning of"phase-in" combined with the FSA's statutory fi^amework in § 3621(h),

  the court in Goodman concluded that "the BOP must gradually implement the risk recidivism

  program,including the priority application ofincentives to prisoners who release dates are nearer."

  Id. The court found "no evidence in the statutory framework for delaying application ofincentives

  earned by all prisoners during the phase-in program until January 15, 2022, the final date when

  BOP must complete the phase-in[.]" Id, This position was reaffirmed by the district court in Hare.

  2021 WL 391280.


          The majority of courts that have addressed the issue arrive at a contrary conclusion. See

  Cohen V. United States. 20-CV-10833(JGK),2021 WL 1549917, at * 3(S.D.N.Y. Apr. 20, 2021)

  (stating the "overwhelming majority of courts to have considered this issue have agreed with the

  Government's view"); Fleming v. Joseph. No. 3:20CV5.990-LC-HTC, 2021 WL I66936I, at *4

 (N.D.Fla. Apr. 7,2021)(report and recommendation)(concluding petitioner's claim to apply time

  credits was premature because the two-year phase date had not expired); Kennedv-Robev v. FCI

  Pekin. No. 20-CV-I37I, 2021 WL 797516, at *3 (C.D. 111. Mar. 2, 2021)("the use ofthe word

  'may' indicates that, while it is permissible for the BOP to award time credits under the statute at

  any time after the date of enactment, the BOP is not required to do so.")(emphasis in original);

  Coleman. No. 20-CV-I406-JES (same): Hand v. Barr. No. I:20-CV-00348-SAB-HC, 2021 WL

  392445, at "'5 (E.D. Cal. Feb. 4, 2021) (report and recommendation) (finding Goodman



                                                  10
Case 4:20-cv-04064-RAL Document 32 Filed 05/13/21 Page 11 of 12 PageID #: 319




  distinguishable).

         This Court agrees with the majority position. As a general rule of statutory construction,

  "may" is permissive, whereas "shall" is mandatory. Anderson v. Yunekau. 329 U.S. 482, 485

  (1947); Braswell v. City of El Dorado. 187 F.3d 954, 958-59 (8th Cir. 1999). This Court cannot

  read the word "may"in 18 U.S.C. § 3621(h)(4)to mean "shall," particularly when the word "shall"

  is used throughout the same subsection. S^ 18 U.S.C. §§ 3621(h)(1),(h)(2),(h)(3),(h)(5). Other

  courts have recognized that the statutory text presumes Congress encouraged the early use ofthe

  statutory incentives. See Kermedv-Robev. 2021 WL 797516,at *4; Goodman.2020 WL 5015613,

  at *6.' This Court agrees. Although the BOP is evading the spirit ofa phase-in ofFSA earned time

  credits, the language Congress chose gives the BOP discretion to determine whether to implement

  the incentives component during the phase-in period. See 18 U.S.C. § 3621(h)(4);^ also

  Kennedv-Robev. 2021 WL 797516, at *4 ("If immediate implementation were mandated.

  Congress would have used the word 'shall[.]"'). Consequently, this Court concludes § 3621(h)(4)

  makes implementation of the FSA earned time credits permissible during the two-year phase-in

  period, not mandatory.

         Because the deadline for the BOP to complete the phase-in period is January 15, 2022,

  Holt's petition seeking a calculation of his earned time credits to apply toward prerelease custody

  or supervised release is premature. Though the BOP could, in its discretion, apply earned time

  credits before January 15, 2022, this Court cannot read the FSA to compel the BOP to do so. For

  these reasons. Holt's petition must be dismissed. This Court concludes that Holt does hot have

  standing at this time to demand the BOP calculate and apply any time credits he may have earned

  toward prerelease custody or supervised release.




                                                  11
Case 4:20-cv-04064-RAL Document 32 Filed 05/13/21 Page 12 of 12 PageID #: 320




          V.      Conclusion


          The Warden's motion to dismiss is granted for lack of subject matter Jurisdiction.

  Petitioner's claim for release to home confinement under the CARES Act and claim to compel a

  calculation ofearned time credits under the First Step Act must be dismissed.

          Therefore, it is hereby

          ORDERED that Respondent's motion to dismiss, Doc. 19, is granted. It is further

          ORDERED that Petitioner's motion for in camera review and protective order. Doc. 24, is

  denied. It is finally

          ORDERED that Petitioner's writ for habeas corpus under 28 U.S.C. § 2241, Doc. 1, is

  dismissed without prejudice.



          DATED this           day of May,2021.

                                              BY THE COURT:




                                              ROBERTO A. LANGE
                                              CHIEF JUDGE




                                                  12
